Carley, Judge,
concurring specially.
I agree with the majority’s affirmance of the trial court’s determination that there has not been a breach of the cooperation clause of the insurance policies so as to relieve the insurer from defending the action. However, I cannot agree with the narrow scope which the majority ascribes to an insurance policy cooperation clause in connection with a case where one of the named insureds totally refuses to cooperate with the insurer. The majority would appear to limit in absolute fashion the necessity of cooperation from an insured who is not a defendant in the action or whose conduct is not alleged to be a basis of the cause of action.
While I do not agree with the majority’s interpretation of the ambit of a cooperation clause, the record in this case amply supports the findings and conclusions of the trial court. In this connection, the bench trial was conducted in conjunction with a stipulation of facts. It is my opinion that one of the most germane stipulations agreed to by counsel for both parties is as follows: “All of the Albany Emergency Center, Inc. personnel who actually saw or treated the patients for whom claims are made in the aforementioned lawsuits against Albany Emergency Center, Inc. are available to both counsel for Plaintiff and Defendants in the above-styled action. Additionally, the medical records of the spouses of Helen Whiddon and June S. Addison, as well as the medical records of Barbara Dyson are available.” In fact, one of the essential findings of fact by the trial court was phrased in substantially the same language as this stipulation.
The courts have recognized “the obligation of an insured to [cooperate] under this or similar provisions in liability policies, and the insurer’s right to decline to make a defense and to claim its relief of obligation to make payment when the insured fails to cooperate. . . . The [non-cooperation] must, of course, have been material — not merely technical or inconsequential in nature.” H. Y. Akers & Sons v. St. Louis Fire &c. Ins. Co., 120 Ga. App. 800, 802 (172 SE2d 355) (1969). In this case, the trial court was authorized to find no material breach of the cooperation clause. However, were the evidence to show that Dr. Rawlins not only absconded but, as sole shareholder of the *472named defendant, caused the medical records to disappear or by his conduct interfered with the availability and willingness of the medical center employees to testify, it is my opinion that the result in this case would be different.
Decided September 15, 1987
Rehearing denied October 6, 1987
William U. Norwood III, for appellant.
Del Percilla, Jr., Carl A. Bryant, for appellees.
Accordingly, I do agree that the judgment of the trial court should be affirmed, but I do so on the basis of the well articulated findings and conclusions of the trial court and do not concur in all that is said in the majority’s opinion.